
	

114 S890 IS: Land and Water Conservation Authorization and Funding Act of 2015
U.S. Senate
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 890
		IN THE SENATE OF THE UNITED STATES
		
			March 26, 2015
			Ms. Cantwell (for herself, Mr. Wyden, Mr. Bennet, Mr. Heinrich, Mr. Tester, and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend title 54, United States Code, to provide consistent and reliable authority for, and for
			 the funding of, the Land and Water Conservation Fund to maximize the
			 effectiveness of the Fund for future generations, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Land and Water Conservation Authorization and Funding Act of 2015.
		2.Permanent authorization and full funding of the Land and Water Conservation Fund
 (a)AuthorizationSection 200302 of title 54, United States Code, is amended— (1)in subsection (b), in the matter preceding paragraph (1), by striking During the period ending September 30, 2015, there and inserting There; and
 (2)in subsection (c)(1), by striking through September 30, 2015. (b)Full funding (1)In generalSection 200303 of title 54, United States Code, is amended to read as follows:
					
						200303.Availability of funds
 (a)In generalAmounts deposited in the Fund under section 200302 shall be made available for expenditure, without further appropriation or fiscal year limitation, to carry out the purposes of the Fund (including accounts and programs made available from the Fund under the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235)).
							(b)Additional
 amountsAmounts made available under subsection (a) shall be in addition to amounts made available to the Fund under section 105 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) or otherwise appropriated from the Fund.
							(c)Allocation
		authority
								(1)Submission of
 cost estimatesThe President shall submit to Congress detailed account, program, and project allocations to be funded under subsection (a) as part of the annual budget submission of the President.
								(2)Alternate
		allocation
									(A)In
 generalAppropriations Acts may provide for alternate allocation of amounts made available under subsection (a), including allocations by account and program.
									(B)Allocation by
		president
										(i)No
 alternate allocationsIf Congress has not enacted legislation establishing alternate allocations by the date that is 120 days after the date on which the applicable fiscal year begins, amounts made available under subsection (a) shall be allocated by the President.
										(ii)Insufficient
 alternate allocationIf Congress enacts legislation establishing alternate allocations for amounts made available under subsection (a) that are less than the full amount appropriated under that subsection, the difference between the amount appropriated and the alternate allocation shall be allocated by the President.
										(3)Annual
 reportThe President shall submit to Congress an annual report that describes the final allocation by account, program, and project of amounts made available under subsection (a), including a description of the status of obligations and expenditures..
 (2)Clerical amendmentThe table of sections affected for title 54 is amended by striking the item relating to section 200303 and inserting the following:
					200303. Availability of funds..
				(c)Public
 accessSection 200306 of title 54, United States Code, is amended by adding at the end the following:  (c)Public accessNot less than 1.5 percent of the annual authorized funding amount shall be made available each year for projects that secure recreational public access to existing Federal public land for hunting, fishing, or other recreational purposes.
					.
			
